In an action to recover damages for personal injuries sustained by plaintiff when he slipped and fell upon snow and ice at a crosswalk in a public highway, judgment in favor of plaintiff reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. In our opinion plaintiff failed to establish a cause of action against the municipality. (Balzer v. City of New York, 279 N. Y. 742; Shyatt v. City of New York, 283 id. 708.) Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.